Motion to Recall Mandate Granted; Order filed November 8, 2012.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-07-00047-CV
                              NO. 14-10-01149-CV



MIGUEL ANGEL GONZALEZ GUILBOT, CARLOS A. GONZALEZ GUILBOT,
     AND MARIA ROSA DEL ARENAL DE GONZALEZ, Appellants

                                       V.

MARIA DEL CARMEN GUILBOT SERROS DE GONZALEZ, INDIVIDUALLY
AND AS INDEPENDENT ADMINISTRATOR OF THE ESTATE OF MIGUEL
   ANGEL LUIS GONZALEZ Y VALLEJO, LUIS AMADEO GONZALEZ
 GUILBOT, JOSE GUILLERMO GONZALEZ GUILBOT, CARMEN ISABEL
 GONZALEZ GUILBOT DE URIARTE, GERARDO GONZALEZ GUILBOT,
   JAVIER GONZALEZ GUILBOT, MADEIRA INTERNATIONAL LTD.,
FRANCEVILLE INTERNATIONAL LTD., ARKHANGEL INTERNATIONAL
     LTD., L&T AMERICAN CORPORATION, TG INTERAMERICA
                    CORPORATION, Appellees


                On Appeal from the Probate Court Number Two
                            Harris County, Texas
                     Trial Court Cause No. 344,157-401


                                  ORDER
      This court previously ordered the appeal in Cause No. 14-07-00047-CV and the
appeal in Cause No. 14-10-01149-CV consolidated. On March 29, 2012, this court
issued its opinion and judgment in these consolidated appeals.        On July 31, 2012,
appellants Miguel Angel Gonzalez Guilbot, Carlos A. Gonzalez Guilbot, Maria Rosa Del
Arenal de Gonzalez (collectively, the “Appellants”) filed a motion for extension of time
to file petition for review under Rule 53.7(f) of the Texas Rules of Appellate Procedure
(the “Motion for Extension”). Appellants filed the Motion for Extension as to both Cause
No. 14-07-00047-CV and Cause No. 14-10-01149-CV. The clerk of this court received
notice from the clerk of the Supreme Court of Texas that the Motion for Extension had
been filed as to Cause No. 14-10-01149-CV. The clerk of this court received no such
notice as to Cause No. 14-07-00047-CV. Because the clerk of this court received no such
notice as to Cause No. 14-07-00047-CV, on September 5, 2012, this court issued its
mandate in Cause No. 14-07-00047-CV.

      On September 19, 2012, Appellants filed a motion to recall mandate, in which
they point out that they had filed the Motion for Extension. In the motion to recall,
Appellants also assert that they timely filed the Motion for Extension. In light of the
filing of the Motion for Extension and in light of subsequent filings in the Supreme Court
of Texas regarding the appeal in Cause No. 14-07-00047-CV, this court grants
Appellants’ motion to recall mandate and orders that the mandate in Cause No. 14-07-
00047-CV be RECALLED. In taking this action, this court is not expressing agreement
with Appellants’ assertion that they timely filed the Motion for Extension.




                                                        PER CURIAM




                                            2